DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba (JP2017-171833A, cited on IDS dated 12/28/2020, also printed as JP6610375B2, please refer to the attached machine translation of JP6610375B2 as an equivalent English translation of Chiba for the below cited sections).  Chiba discloses an adhesive composition having a low dielectric constant and low dielectric low tangent suitable for producing laminates for printed circuit boards, wherein the adhesive composition comprises as a major component, a hydrogenated styrene-conjugated diene block copolymer, with the conjugated diene preferably being butadiene or isoprene (reading upon the broadly claimed adhesive layer comprising an olefin-based resin and/or a hydrocarbon elastomer and/or a hydrogenated styrene butadiene resin and/or a polystyrene resin, and/or a butadiene resin and/or a resin having a vinyl group, and/or  by JP2014-086591A, Paragraph 0096) adhered to the copper foil having a maximum height roughness of 1.5µm via the adhesive composition having a dielectric loss tangent of 0.0098 or 0.00104 at a frequency of 5 GHz would anticipate the claimed invention, given that at a frequency 1 GHz the adhesive layer would inherently have a dielectric loss tangent value less than the resin layer.
Claims 1-4, 6, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohara (WO2017/002567A1, please refer to US2018/0170007A as an English language 1 and F2, having a dielectric loss tangent at 1 GHz of 0.0019 and 0.0018, respectively (as in instant claim 3), that are utilized to laminate the 18µm thick copper foil having a maximum height roughness of 1.5µm to a 50µm thick KAPTON® 200H polyimide resin film (inherently has a dielectric loss tangent at 1 GHz of greater than the above example compositions disclosed by Kohara/Chiba and specifically in the range recited in instant claim 4), with the resulting laminates having peel strength values between the copper foil and the resin composition, F1 and F2, of 18N/cm and 22N/cm, (i.e. .
With regards to instant claim 11, Kohara/Chiba discloses that the thickness of the resin composition laminated on the polyimide-based resin film is normally 2 to 500µm, preferably 5 to 200µm, more preferably 10 to 100µm (Paragraph 0103), thereby anticipating instant claim 11.
With regards to instant claim 14, Kohara/Chiba discloses that a resin laminated metallic foil may be produced by laminating the metallic foil on at least one side of a polyimide-based resin film through a layer including the resin composition, wherein the resin composition may be formed into a film and thermally press-bonded between the polyimide resin film and the metallic foil as in the examples, or alternatively, the resin composition in a solution form may be applied to a surface of the metallic foil to form a layer including the resin composition on the surface of the metallic foil and then thermally press-bonding a polyimide-based resin film to the coated metallic foil through the layer including the resin composition (Paragraph 0108) as in instant claim 14, and thus Kohara/Chiba anticipates instant claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (JP2017-171833A), as applied above to claims 1-4, 6, 9, and 11-14, and further discussed below.  The teachings of Chiba are discussed in detail above and although Chiba discloses that the metallic or copper foil may have a surface roughness appropriately selected according to the prima facie obviousness to simply substitute one known element for another to obtain predictable results.  With regards to instant claim 10, Chiba discloses that the laminate may comprise a structure including a glass fiber layer adjacent an epoxy resin layer as the heat-resistant resin layer such that a resin-impregnated glass fiber/cloth layer as the heat-resistant resin layer would have been obvious to one having ordinary skill in the art and based upon the examples, one skilled in the art would have been motivated to utilize a resin-impregnated glass fiber/cloth layer having similar dielectric loss tangent properties as the polyimide resin utilized in the examples and/or similar dielectric loss tangent values to those of the adhesive composition thereby rendering instant claim 10 obvious over the teachings of Chiba.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ori (US2018/0288884).  Ori discloses a surface treated copper foil for use in producing a resin/copper foil laminate as well as printed wiring boards, wherein the surface treated copper foil has a maximum height roughness Sz of 2.20 to 3.50µm from the viewpoint of ensuring adhesion with an insulating resin on the surface of the surface treated copper, and roughness Sku .
Hence, with regards to the claimed invention, Ori clearly discloses a copper-clad laminate comprising a copper foil having a treated surface with a maximum height Sz of 2.20 to 3.50µm, falling within the claimed range of 6.8 µm or less as recited in instant claim 1, as well as the claimed range of 0.15µm or more and 6.8 µm or less as recited in claim 2, and a kurtosis Sku of 3.75 to 4.50, preferably 3.90 or less, reading upon the kurtosis Sku range of instant claim 5; an adhesive layer provided on the treated surface side of the copper foil, wherein the adhesive layer may be formed from one or more resins reading upon those recited in instant claims 1 and 6-9, thus taken singular or in admixture, thereby rendering the contents of claims 6-9 obvious; and an insulating substrate or resin layer provided on a surface of the adhesive layer, wherein the resin substrate/layer is preferably a low dielectric insulating/resin layer having a dielectric loss tangent of 0.01 or less at a frequency of 1 GHz reading upon the dielectric loss tangent value range of instant claim 4; and although Ori recites that the adhesive layer is a “low dielectric” adhesive, Ori does not specifically recite that the adhesive layer has a dielectric loss tangent equal to or less than the dielectric loss tangent value of the resin layer.  However, given that Ori clearly prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, wherein one having ordinary skill in the art would have been motivated to utilize routine experimentation to determine which the type and content of resin(s) disclosed by Ori to provide the desired “low dielectric” properties for a particular end use.
With regards to instant claim 10, it is again noted that Ori discloses that the insulating or resin substrate may be a resin impregnated glass cloth thereby rendering the claimed invention as recited in instant claim 10 obvious to one having ordinary skill in the art given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 11 and 12, Ori discloses that the thickness of the resin (adhesive) layer is preferably 0.1 to 80 µm (Paragraph 0174), and specifically discloses examples utilizing a polyimide film with a thickness of 25 µm coated with adhesive to which a treated copper foil is laminated, as well as an example wherein the surface treated side of the surface treated copper foil is coated with a polyimide film of 25 µm thickness (Paragraphs 0430, 0436, 
With regards to instant claim 13, Ori discloses that the surface treated copper foil provides good adhesion to an insulating resin with examples having peel strength values within the claimed range and hence the invention as recited in instant claim 13 would have been obvious to one having ordinary skill in the art based upon the teachings of Ori (Paragraphs 0435-0436, Examples, Tables 4-5).
With regards to instant claim 14, as noted above, Ori discloses that the copper-clad laminate may be produced by a method as generally recited in instant claim 14 wherein a copper foil is surface treated to provide the desired surface roughness properties including a maximum height Sz within the claimed range; applying an adhesive resin coating on the surface treated surface of the copper foil, such as by applying a varnish/solution and drying (Paragraph 0170), wherein the adhesive may be formed from the same resins as instantly claimed; and laminating or bonding the resin/adhesive-coated, surface-treated copper foil to a resin/insulating substrate, wherein based upon the discussion above with regards to instant claim 1, the invention as recited in instant claim 14 would have been obvious over the teachings of Ori given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ori, as applied above, and in further view of Kitani (JP2016-225513, please refer to the attached machine translation for the below cited sections).  The teachings of Ori are discussed in detail above wherein Ori provides a clear teaching and/or suggestion of utilizing a “low dielectric” resin layer having a dielectric loss tangent of 0.01 or less as well as a “low dielectric” adhesive, thereby also .
Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide an adhesive layer as taught by Kitani having a dielectric loss tangent of equal to or less than the dielectric loss tangent of the resin layer in the invention taught by Ori to reduce transmission loss when utilizing the printed circuit for high frequency applications as in Ori, thereby rendering the claimed invention as recited in instant claims 1-14 obvious over the teachings of Ori in view of Kitani given that it is prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hosokawa (WO2017/018232A) discloses a roughened copper foil that has good adhesiveness to resin and low roughness suitable for fine-pitch circuit formation and high-frequency applications, wherein the roughened copper foil has a maximum height Sz, as measured in accordance with ISO25178, of not more than 1.5µm.  Kakiuchi (US2012/0006588) discloses an epoxy resin composition having superior dielectric properties for use in producing a prepreg, a resin-coated metal foil, a resin sheet as well as a laminate obtained by laminating a desired number of the prepreg, resin-coated metal foil, and/or the resin sheet by stacking, heating, and pressing, wherein the epoxy resin composition comprises an epoxy resin and a polyphenylene ether compound, with examples having a dielectric loss tangent of 0.008-0.011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 24, 20211